Citation Nr: 9904468	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  98-09 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits in accordance with 38 U.S.C.A. § 1318 (West 
1991).


REPRESENTATION

Appellant represented by:	Curtis Murph, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March 1968 to October 1969.

In a September 1996 rating decision the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant, who is the 
veteran's surviving spouse was notified of that decision in 
September 1996.  Although she submitted a notice of 
disagreement in January 1997, she did not timely file a 
substantive appeal following a February 1997 statement of the 
case.  The September 1996 rating decision is, therefore, a 
final decision.  See Roy v. Brown, 5 Vet. App. 554 (1993) 
(although a notice of disagreement is timely filed, the 
appeal is not perfected if the appellant does not timely file 
a substantive appeal).

In February 1998 the appellant requested that the previously 
denied claim be reopened, and in an April 1998 rating 
decision the RO again denied entitlement to service 
connection for the cause of the veteran's death, without 
determining whether new and material evidence had been 
submitted to reopen the previously denied claim.  In a June 
1998 rating decision the RO also denied entitlement to DIC 
benefits in accordance with 38 U.S.C.A. § 1318 on the basis 
that the veteran's 100 percent disability rating was not in 
effect for ten years prior to his death.  The appellant has 
perfected an appeal of the April and June 1998 decisions.  
For good cause shown, the appellant's motion for advancement 
on the docket has been granted.  38 U.S.C.A. § 7107(a); 
38 C.F.R. § 20.900(c).

Regardless of the RO's disposition of the appellant's 
February 1998 claim, the Board of Veterans' Appeals (Board) 
is precluded from considering the merits of the appellant's 
claim for service connection for the cause of the veteran's 
death in the absence of new and material evidence.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir 1996).  The Board finds, 
therefore, that the issue on appeal is whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
veteran's death was denied by the RO in September 1996, and 
that decision became final in the absence of a timely 
perfected appeal.

2.  The evidence submitted subsequent to the September 1996 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, it bears directly 
and substantially on whether the cause of the veteran's death 
is related to a service-connected disorder, and it must be 
considered in order to fairly decide the merits of the 
appellant's claim.

3.  The cause of the veteran's death, which is shown to have 
been accidental, cannot be dissociated from his service-
connected post-traumatic stress disorder (PTSD).



CONCLUSIONS OF LAW

1.  The September 1996 rating decision in which the RO denied 
entitlement to service connection for the cause of the 
veteran's death is final, new and material evidence has been 
submitted to reopen that claim, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (1998).

2.  A service-connected disorder contributed to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

VA treatment records show that from December 1973 through 
February 1987 the veteran received extensive treatment for a 
psychiatric disorder, which was diagnosed as schizophrenia.  
As the result of a VA examination in August 1987, a board of 
two psychiatric examiners provided a diagnosis of atypical 
psychosis with features of PTSD.  In a January 1988 rating 
decision the RO granted entitlement to service connection for 
PTSD, and assigned a 30 percent rating for the disorder.  

The VA treatment records also indicate that the veteran 
continued to receive extensive treatment for PTSD, including 
regular outpatient treatment and frequent hospitalizations.  
The 30 percent disability rating remained in effect until 
March 1990, at which time it was increased to 50 percent, and 
in December 1990 it was increased to 70 percent.  In a 
February 1992 rating decision the disability rating for PTSD 
was increased to 100 percent, which rating remained in effect 
until the veteran's death.

The death certificate shows that the veteran died in August 
1996, and that the immediate cause of death was thermal burns 
and carbon monoxide poisoning.  No underlying or contributing 
causes of death were noted.  The manner of death was shown to 
be accidental injury, as the result of a gasoline explosion 
inside a vehicle in a roadway.  Based on this evidence, the 
RO denied entitlement to service connection for the cause of 
the veteran's death in the September 1996 rating decision.  
The basis for that decision was that the cause of death was 
not shown to be related to service or to a service-connected 
disorder.

The evidence submitted subsequent to the September 1996 
rating decision includes medical reports from the veteran's 
VA therapists and a February 1998 coroner's report.  In an 
October 1996 report the veteran's VA psychologist and 
psychiatrist stated that they had evaluated and treated the 
veteran for over ten years prior to his death.  They stated 
that the veteran's symptoms of PTSD included impulsivity, 
being accident prone, and having poor judgment.  They also 
provided the opinion that these characteristics probably 
contributed to the accident that caused his death.

The February 1998 coroner's report indicates that the veteran 
died in August 1996 as the result of thermal burns and carbon 
monoxide poisoning, which were caused by an accident.  In 
describing the events of the veteran's death, the coroner 
stated that the veteran was the driver of a vehicle that 
exploded while traveling along a public road.  He also stated 
that the veteran had placed containers of gasoline in his 
car, and then lit a cigarette, which ignited the gasoline 
vapors in the car and resulted in the fatal burns.  The 
coroner referenced a report from the VA psychologist to the 
effect that the veteran's PTSD symptoms contributed to his 
poor judgment in lighting a cigarette in a car containing 
gasoline vapors.

In a May 1998 report the VA psychologist and psychiatrist 
stated that the veteran suffered from the severest form of 
PTSD, resulting in gross impairment of his thought processes, 
persistent flashbacks, the intermittent inability to perform 
the activities of daily living, impaired judgment and 
abstract thinking, and near continuous depression.  They also 
stated that, in their professional clinical judgment, the 
veteran's PTSD symptoms were a contributing cause of his 
death, in that his impaired judgment and abstract thinking 
were a major factor in causing his accidental death.

At a hearing held before the undesigned at the Board in 
January 1999, the appellant testified as to her belief that 
the veteran's death was related to his service-connected 
PTSD.

II.  Law and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103.  Only if new and material evidence is presented with 
respect to a claim that has been denied shall the claim be 
reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  In determining if new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible and all of the evidence received since the last 
final disallowance shall be considered.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see also Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

III.  New and Material Evidence

The Board has reviewed the evidence submitted subsequent to 
the September 1996 rating decision and finds that new and 
material evidence has been submitted.  The October 1996 and 
May 1998 medical reports are new, in that they are not 
cumulative of the evidence of record and they were not 
considered by decisionmakers when the September 1996 decision 
was rendered.  In addition, the medical reports are material 
because they bear directly and substantially on whether a 
service-connected disorder caused or contributed to cause the 
veteran's death, and they must be considered in order to 
fairly decide the merits of the appellant's claim.  The Board 
has determined, therefore, that new and material evidence has 
been submitted, and the claim of entitlement to service 
connection for the cause of the veteran's death is reopened.  
Manio, 1 Vet. App. at 145.

In the April 1998 rating decision here on appeal, the RO 
denied entitlement to service connection for the cause of the 
veteran's death on the basis that the claim was not well 
grounded.  In the June 1998 statement of the case the RO 
provided to the appellant the regulation pertaining to 
service connection for the cause of death, and the appellant 
provided evidence at September 1998 and January 1999 hearings 
in support of her contention that the veteran's death was 
caused by PTSD.  The Board finds that the appellant has been 
advised of the law and regulations pertaining to service 
connection, and that she has provided evidence and arguments 
pertaining to the merits of that claim.  In light of the 
Board's disposition of the appellant's appeal, the Board 
further finds that it may proceed with a de novo 
determination on the merits of the appellant's claim without 
prejudice to the appellant.  Sutton v. Brown, 9 Vet. App. 553 
(1996).

IV.  Service Connection for the Cause of the Veteran's Death

The Board finds that the appellant's claim for service 
connection for the cause of the veteran's death is well 
grounded because the evidence shows that it is plausible.  VA 
has a duty, therefore, to assist her in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a); see 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The 
relevant evidence pertaining to the issue consists of the 
veteran's VA treatment records, the coroner's report, and the 
medical opinions from the veteran's treating therapists.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the appellant's claim and that VA 
has fulfilled its obligation to assist her in the development 
of the facts of her case.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

The evidence shows that the veteran died as the result of the 
accidental ignition of gasoline vapors that occurred when he 
lit a cigarette in a vehicle in which he was carrying 
containers of gasoline.  His treating therapists have 
provided the opinion that the symptoms of his service-
connected PTSD, including impaired judgment and abstract 
thinking, contributed to cause his accidental death.  There 
is no evidence to the contrary.  The Board finds, therefore, 
that a service-connected disorder contributed to cause the 
veteran's death, and that the evidence supports the claim of 
entitlement to service connection for the cause of the 
veteran's death.

In light of the Board's grant of entitlement to service 
connection for the cause of the veteran's death, the Board 
finds that the claim of entitlement to DIC benefits in 
accordance with 38 U.S.C.A.. § 1318, is moot.  See Mintz v. 
Brown, 6 Vet. App. 277 (1994) (the Board does not have 
jurisdiction to review a case if no benefit would accrue to 
the claimant).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

